  

CONSULTING AGREEMENT

 

The Consulting Agreement (the “Agreement”) is made as of the 15th day of May
2014, by and between OSL Holdings, Inc. (the “Company”) and Anthony Tucci (the
“Consultant”). In consideration of the closing of the Asset Purchase Agreement
between Matthew Cohen & Anthony Tucci with OSL Holdings, Inc., dated May 15th,
2014 as well as mutual promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the parties
agree as follows:

 

1. Services. The Consultant agrees to provide management and operational
services (the “Services”) to and for the Company and its Cannabis Division
during the Term (as defined below), as the Company may reasonably request; and
as mutually agreed. The Consultant shall deliver such Services either in person
or by telephone as the Company may reasonably request. The Consultant agrees to
use his best efforts in the performance and delivery of the Services in Exhibit
A contemplated hereunder and dedicates daily time and effort to these services.

 

2. Compensation. The Company shall provide to the Consultant, compensation as
follows:

 

(a) 100,000 shares (the “Shares”) of the Company’s common stock, par value
$0,001 per share, which shall be issued to Consultant within ten (10) business
days of request by Consultant for each month of service less any shares given
within Asset Purchase Agreement executed on May 15th; and $15,000 per month for
hours expended each month on Services in Exhibit A;

 

(b) Reimbursement for expenses incurred in connection with providing the
Services, provided that all such expenses were previously approved in writing by
the Company.

 

3. Term. The term of the Agreement (the “Term”) shall commence on the date
hereof and shall be monthly thereof, unless extended by written agreement of the
parties hereto.

 

4. Confidentiality.

 

(a) The Consultant agrees that all materials and information, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
technology, business or financial affairs, including the identification of the
Company’s customers and clients (collectively, “Confidential Information”) is
and shall be the exclusive property of the Company. The Consultant will not
disclose any Confidential Information to others outside the Company or use the
same for any purposes (other than in the performance of his services as an
Consultant to the Company) without the written approval of the Company, either
during or after the Term, unless and until such Confidential Information has
become public knowledge without fault by the Consultant.

 

(b) All tangible materials containing Confidential Information or copies thereof
and all tangible property of the Company in the Consultant’s custody or
possession shall be delivered to the Company upon the earlier of (i) a request
by the Company or (ii) termination of the Term. After such delivery, the
Consultant shall not retain any such materials or copies thereof or any such
tangible property.

 

 

 

 

(c) The Consultant agrees that his obligation not to disclose or to use
information and materials of the types set forth in paragraph (a) above, and his
obligation to return materials and tangible property set forth in paragraph (b)
above, also extends to such types of information, materials and tangible
property of customers or collaborators of the company or suppliers or
consultants to the Company or other third parties who may have disclosed or
entrusted the same to the Company or to the Consultant in the course of the
Company’s business. During the Term and for a period of six (6) months
thereafter, the Consultant agrees that he will not enter into an Agreement with
any entity that directly competes, or intends to compete with the Company.

 

(d) During the Term and for a period of six (6) months thereafter, Consultant
will not, directly or indirectly, (a) recruit, solicit or induce, or attempt to
recruit, solicit or induce any employee or independent Consultants of Company or
its affiliates to terminate their employment with, or otherwise cease their
relationship with, Company or its affiliates; or (b) directly or indirectly hire
or retain any individual who was an employee or independent Consultant of
Company during the six (6) months prior to the end of the term of the Agreement.

 

5. Assignment of Inventions

.

(a) The Consultant will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software and works
of authorship, whether or not patentable or copyrightable, which are created,
made, conceived or reduced to practice by the Consultant, or under his direction
or jointly with others, as a direct result of the performance of the Services
hereunder, whether or not during normal working hours or on the premises of the
Company (all of which are collectively referred to in the Agreement as
“Developments”).

 

(b) The Consultant agrees to assign and does hereby assign to the Company (or
any person or entity designated by the company) all of her right, title and
interest in and to all Developments and all related patents, patent
applications, certificates of invention, applications for certificates of
inventions, utility models, applications for utility models, copyrights,
copyright applications and other industrial and intellectual property rights.

 

(c) The Consultant agrees to cooperate fully with the Company, both during and
after the Term with respect to the procurement, maintenance and enforcement of
copyrights, patents, and other industrial and intellectual property rights (both
in the United States and foreign countries) relating to Developments.

 

6. Indemnification. The Company agrees to indemnify, defend, and hold harmless
the Consultant from and against any claims or suits by a third party against the
Consultant, or any liabilities of judgments based thereon, either arising from
the Consultant’s performance of the Services for the Company hereunder or
arising from any Company products which result from the Consultant’s performance
of the Services hereunder; provided, however, that notwithstanding the foregoing
to the contrary, the Company’s obligation to indemnify, defend, and hold
harmless the Consultant shall not extend to claims or suits, or any liabilities
or judgments based thereon, to the extent they are based on actual alleged
breach of the Agreement by the Consultant or infringement of patent rights,
misappropriation of trade secrets, or breach of confidentiality by the
Consultant, or the gross negligence or willful misconduct of the Consultant;
provided further, that the Company shall have sole control over the defense of
any claim or suit and that the Consultant may not settle or agree to settle any
claim or suit without the Company’s prior written consent.

 

 

 

 

7. Other Agreements. The Consultant represents that he has all the necessary
right, power, and authority to enter into the Agreement, to serve as a
Consultant to the Company, to grant the rights granted to the Company by him
hereunder, and to fulfill all of her obligations under, and all of the other
terms of, the Agreement. The Consultant further represents that his performance
of all the terms of the Agreement and as an Consultant to the Company does not
and will not breach any other agreement of the Consultant with any other party,
including, without limitation, any agreement of the Consultant to refrain from
competing, directly or indirectly, with the business of any previous employer or
any other party or any agreement to keep in confidence information, knowledge or
data acquired in confidence or in trust. The Consultant will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others. The Consultant will
not hereafter grant anyone any rights inconsistent with the terms of the
Agreement.

 

8. Notices. All notices required or permitted under the Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown beneath his signature below,
or at such other address or addresses as either party shall designate to the
other in accordance with this Section 8.

 

9. Independent Consultant. The Consultant shall perform all services under the
Agreement as an “independent Consultant” and not as an employee or agent of the
Company. The Consultant may not assume or create any obligation or
responsibility, express or implied, on behalf or in the name of the Company, nor
bind the Company in any manner.

 

10. Publicity. The Company will not use the Consultant’s name in any commercial
advertisement or similar material that is used to promote or sell products,
unless the Company obtains in advance the written consent of the Consultant.

 

11. Entire Agreement. The Agreement constitutes the entire agreement between the
parties with respect to, and supersedes all prior agreements and understandings,
whether written or oral, relating to, the subject matter of the Agreement.

 

12. Governing Law. The interpretation and construction of the Agreement, to the
extent the particular issue is controlled by state law, shall be governed by and
construed in accordance with the laws (but not including choice of law
provisions) of the State of California. The state and federal courts located in
County of Los Angeles, California shall have exclusive jurisdiction to
adjudicate all disputes between the Parties concerning the subject matter
hereof.

 

 

 

 

13. Attorneys Fees. The prevailing Party in any dispute concerning the Agreement
shall be entitled to recover reasonable attorneys’ fees and costs incurred as a
result of defending or prosecuting the claim, as the case may be.

 

14. Joint Preparation. The Agreement shall be deemed for all purposes to have
been prepared through the joint efforts of the Parties hereto and shall not be
construed for or against one Party or any other Party as a result of the
preparation, submittal, drafting, execution or other event of negotiation
hereof.

 

15. Severability. If any term or other provision of the Agreement is invalid,
illegal or incapable of being enforced under any rule of law, all other
conditions and provisions of the Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to either Party.

 

16. Injunctive Relief; Specific Performance. The Parties agree that the services
of Consultant are unique and as such the Company shall be entitled to seek
injunctive relief and/or specific performance, in addition to other remedies, to
enforce its rights under the Agreement.

 

17. Waiver. No waiver of any of the provisions of the Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

 

18. Successors and Assigns. The Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to any part of its assets or business; provided, however,
that the obligations of Consultant are personal and shall not be assigned by
him.

 

IN WITNESS WHEREOF, the parties have executed the Agreement as of May 15, 2014.

 



  COMPANY       OSL HOLDINGS, INC.       By: /s/ Robert Rothenberg   Name:
Robert Rothenberg   Title: President & CEO

 



  CONSULTANT:       /s/ Anthony Tucci   Anthony Tucci

 

 

 

 

Exhibit A

 

Services:

 

1. Physical Presence at “Koreatown” or other designated location by OSL Holdings
for at least 40 hours per week.

 

2. Training and Scheduling of all Staff

 

3. Daily Accounting and Bookkeeping

 

4. Vendor Relations and Management

 

5. City Management Duties for all compliance paperwork

 

6. All Hiring, Management of Staff and Firing of Staff

 

7. Stocking, Purchasing and Location Upkeep

 

8. Management of Front Office, Back Office and Growing Facilities

 

9. Maintenance of all equipment and location ascetics.

 

10. Manage marketing collateral give by OSL Holdings

 

11. Handle management services payments, accounting, and lease agreements for
building and equipment

 



 

 

